Per Curiam.

It appears that the address given by Foley is that of his divorced wife; and that, at the time the divorce was granted to his wife, about a year ago, he was enjoined from going into or near the home of his wife and from all visitation with his children. There is no evidence that he has established a voting residence elsewhere in the precinct.
The candidate, having been divorced from his wife and having been enjoined from going into or near the residence of his former wife, cannot properly say that he resides there-.
*54The writ of prohibition is allowed on authority of State, ex rel. Higgins, v. Brown, Secy. of State, 170 Ohio St., 511.

Writ allowed.

Tart, C. J., Zimmerman, Younger, O’Neill, G-rieeith, Herbert and Gibson, JJ., concur.
Younger, J., of the Third Appellate District, sitting by designation in the place and stead of Matthias, J.